     Case 3:20-cv-00220-DPM-JJV Document 33 Filed 01/27/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                  PLAINTIFF

v.                    No. 3:20-cv-220-DPM-JJV

SHAWN RICHARD, Mental Health,
ADC; PIERCE, Assistant Warden, ADC;
and FAUST, Warden, ADC                                    DEFENDANTS

                                 ORDER
     The Court adopts Magistrate Judge Volpe's unopposed partial
recommendation, Doc. 32.       FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).     Motion for summary judgment, Doc. 28,
denied.
     So Ordered.


                                                     //
                                  D .P. Marshall Jr.
                                  United States District Judge
